Title: To George Washington from the Maryland Council, 3 February 1780
From: Maryland Council
To: Washington, George


          
            Sir,
            In Council Annapolis 3d February 1780
          
          We have given Permission to Mrs Chamier, Widow of Daniel Chamier Esquire deceased, to bring her Household Furniture, Wearing Apparel, and other Goods mentioned in a List annexed thereto, from New York, to Hampton Road in Virginia.
          
          We are induced from Motives of Compassion, and the generous Conduct of her late Husband, to many of our Prisoners, to grant her Leave, and to solicit your Excellencys Interposition, to obtain her the desired Indulgence, if you esteem it consistent with propriety. We are with the utmost Respect Your Excellency’s Most Humble Servts
          
            Tho. Sim Lee
          
        